Order filed, May 08, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00237-CR
                                 ____________

                  DEVANE BERNARD SALTERS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 405TH District Court
                          Galveston County, Texas
                      Trial Court Cause No. 13CR0588


                                      ORDER

      The reporter’s record in this case was due May 02, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Carol N Castillo, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM